REVERSE the order granting the motion to dismiss AND
                  REMAND this matter to the district court for further proceedings
                  consistent with this order.


                                                                                          J.
                                                                Pickering



                                                                Saitta
                                                                              ztA
                                                                              e
                                                                                          J.




                  PARRAGUIRRE, J., concurring:
                                For the reasons stated in the SFR Investments Pool 1, LLC v.
                  U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                  that respondent lost its lien priority by virtue of the homeowners
                  association's nonjudicial foreclosure sale. I recognize, however, that SFR
                  Investments    is now the controlling law and, thusly, concur in the
                  disposition of this appeal.



                                                                p e.,„,t,,,
                                                                 arraguirre
                                                                              ,_           J.




                  cc:   Hon. Ronald J. Israel, District Judge
                        Howard Kim & Associates
                        Smith Larsen & Wixom
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e>